^vJ^Nn CfrlrtftP Append                      i               :
                       'x3&y.ox coMtsyvj^ Tt^s
                            Lowni^Pxii^.              ^J^
                             Ov^V^V)                             —^—

                                                                  en
                                V.




                                                                         w


 "!s\)d\C\0>\ r^S>¥r     Covin: r>£ t-teftyr (Wh\mj    :

     F\fc£>..\. MoTxO/V Fo£ Eyyar&ioA nPT^e. To R\e
^ App^Uo^S- Ko S^ We^ _qrx&Sfonfre To Adders brief

 ^-VWS- Vonorc&te ^v^v\ctS of A-W3. Couo (s P Afpen\ S*

 Gor(£S.iDo^_-Loov;Ng_&Hr A^eWw! pro se^ 0£& fespecv&Au mimes



 ^si^Vcsxv^ o£ WxWvVa\-\or> ~TW ,Wi\(nf l\\Ac^) o^sewl pu^cA-M^u

                                JJ^


A^peWcMW Wc) a. riffle M               ex pro              •*sponse Vo
m^infe IwIm^p^ ^Hns^.Af*\\e^ fi

                    ii




 ^y^d 1W Wise _k.        >^e\\£jfvi^

                            ^^r^M^ 5AiWi V^d


                            M3oM h^\ P-^, , RefcMft* Ty ltt\M
                                     ..J^£f£#smJJL p^L^c'
      -    :                           (^jpp^.naai-frcN &e^


>^OCMCexr>AecLlTN^iH^_GCK.r^Ck_eoiSjt_U!fv-V o^ "iexo^^d^p^r^v^e^t




                                       "g((^Mp nfiJjL*
                                             Tttc.^&lgjolfe
                        •c        t
                                   C


                        <A         j
                                             3            r




                    o^            /l
                         O         c
                                  >
                        ••;
                                       :-•
                          U
                                   Q,
                          17
                          0       QC
                        o>
                                   6
                        Si
                          u        x)
      l/i &                   ?   ^t>
                    ,o             6
                    \ \
                                  c?


                                                                  8
                                                                  %
                                                                  %



                                                     CD




                              i                  :    .       i


. 9
                                  r*s
or

a"

              (to
 ^     o      r

  u



 a/    3      a/




                    ^